OPINION — AG — **** REPRESENTATIVE OF CHILD IN JUVENILE PROCEEDINGS **** IN COUNTIES WHERE THERE EXISTS AN OFFICE OF PUBLIC DEFENDER, THE PUBLIC DEFENDER SHALL ASSUME THE DUTIES OF REPRESENTATION OF CHILDREN IN JUVENILE PROCEEDINGS IF THE CHILD OR HIS PARENTS ARE INDIGENT, BUT THE COURT MAY APPOINT A PRIVATE ATTORNEY IN A CASE WHERE THERE IS NO FINDING OF INDIGENCY. THE COURT MAY ORDER PARENTS OF A CHILD AGAINST WHOM A JUVENILE PETITION HAS BEEN FILED AND WHO HAVE BEEN DETERMINED NOT TO BE INDIGENT TO PAY NECESSARY ATTORNEY'S FEES ON BEHALF OF THE CHILD. CITE: 10 O.S. 1971 1109 [10-1109](B), 10 O.S. 1971 24 [10-24](A), 10 O.S. 1971 1121 [10-1121](A) (MICHAEL CAUTHRON)